NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

MARILOU ADKINS,                           )
                                          )
             Appellant,                   )
                                          )
v.                                        )         Case No. 2D18-1418
                                          )
JON G. TURNER,                            )
                                          )
           Appellee.                      )
______________________________            )


Opinion filed October 25, 2019.

Appeal from the Circuit Court for
Hillsborough County; Richard A. Nielsen,
Judge.

Tarya A. Tribble of Tribble Law Center,
P.A., Riverview, for Appellant.

Joseph T. Eagleton and Ceci C. Berman
of Brannock & Humphries, Tampa, and
Robert L. Olsen of Allen Dell, P.A.,
Tampa, for Appellee.



PER CURIAM.


             Affirmed.


NORTHCUTT, BLACK, and SALARIO, JJ., Concur.